Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00355-CV

                  In the ESTATE OF MARY JANE HARGROVE, Deceased

                    From the County Court at Law, Val Verde County, Texas
                                    Trial Court No. 6430
                            Honorable Sid L. Harle, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s “Order Probating Will
And Authorizing Letters Testamentary” and “Order On Jim Bob Hargrove’s Counter-Application
For Probate Of Codicil” are AFFIRMED. All costs of appeal are assessed against appellant Jim
Bob Hargrove.

       SIGNED March 6, 2019.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice